Exhibit 99.1 Ramco-Gershenson Properties Trust Reports Financial Results for the Fourth Quarter and Year-End 2009 and Reaffirms Corporate Objectives FARMINGTON HILLS, Mich.(BUSINESS WIRE)February 16, 2010Ramco-Gershenson Properties Trust (NYSE:RPT) today announced results for the fourth quarter and year-end December 31, 2009 and reaffirmed its commitment to the following goals it established during 2009: 1. Reduce leverage and continue to improve Debt to EBITDA – 2010 goal of 7.0x-7.2x 2. Complete current redevelopment pipeline – slated to fully-stabilize in 2011 and produce net operating income of $3.4 million 3. Continue lease-up of vacant space resulting from mid-box bankruptcies – maintain or exceed 2009 occupancy levels Highlights for the fourth quarter and year-end 2009: · Balance Sheet Activities o Closed on new $217 million three-year secured corporate credit facility o Amended and reduced credit facility for The Town Center at Aquia to $20 million o Improved Debt to EBITDA of 7.7x, compared to 8.6x at December 31, 2008 o Improved Fixed Charge Coverage Ratio of 1.98x, compared to 1.82x at December 31, 2008 · Core Real Estate Operations o Opened 80 new stores for the year at an average base rent of $12.60 per SF, 15.9% above portfolio average rents o Renewed 219 leases for the year at rental rates 4.3% over prior rents paid o Retained over 70% of expiring tenancies o Total portfolio occupancy of 90.3%, in-line with guidance "In 2009, we refocused our priorities to reduce balance sheet risk and to establish a solid foundation for sustainable earnings growth," said Dennis Gershenson, President and Chief Executive Officer. "I am pleased with our accomplishments in what proved to be a very challenging year. We were diligent in maintaining the strength of our core shopping center portfolio. We also completed strategic equity and debt transactions to improve our financial position. Although market conditions are still very dynamic, we remain committed to further strengthening the balance sheet and feel confident that we will reach our Debt to EBITDA goal of between 7.0x to 7.2x by year-end. Meeting this deleveraging goal will shape our activities for the remainder of 2010.” Funds from operations (FFO) for the fourth quarter of 2009 was $9.8 million, or $0.29 per diluted share, compared to $7.5 million or $0.35 per diluted share for the fourth quarter of 2008. Funds from operations for the year-ended December 31, 2009 was $45.3 million, or $1.80 per diluted share, compared to $47.4 million or $2.21 per diluted share in 2008. Excluding one-time charges in both 2009 and 2008, recurring funds from operations for the fourth quarter of 2009 was $12.6 million, or $0.37 per diluted share, compared to $13.1 million or $0.61 per diluted share for the fourth quarter of 2008. Recurring funds from operations for the year-ended December 31, 2009 was $49.7 million, or $1.98 per diluted share, compared to $53.1 million or $2.48 per diluted share in 2008. The change in recurring FFO is primarily attributable to decreased revenues from asset sales and tenant bankruptcies. On a per share basis, FFO was impacted by a significant increase in weighted average shares outstanding in 2009 as the result of the equity share offering completed in September 2009. Net income available to RPT common shareholders for the fourth quarter of 2009 was $0.6 million or $0.02 per diluted share, compared to a net loss of $2.5 million or $(0.14) per diluted share for the fourth quarter of 2008. Net income available to RPT common shareholders for the twelve months ended December 31, 2009 was $13.7 million or $0.62 per diluted share, compared to $23.5 million or $1.27 per diluted share for 2008. The decline in net income for the twelve month period was the result of a decrease in the gain on asset sales from 2008 levels. Portfolio Statistics As of December 31, 2009, the Company owned equity interests in 88 retail shopping centers totaling approximately 19.8 million square feet consisting of 55 wholly-owned properties and 33 properties held through joint ventures. The overall portfolio occupancy, including properties under redevelopment, was 90.3% at December 31, 2009, compared to 91.3% at year-end 2008. The decrease in occupancy year-over-year was the result of a continued weak retail environment. At year-end, the Company had 49 properties in its wholly-owned, same-center portfolio, representing those centers (excluding redevelopment) that have been owned and operated for the same three and twelve month periods during each year.
